MEMORANDUM **
Fernando Alamillo-Quinones, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying his application for adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We have jurisdiction to decide, as a matter of law, whether an alien is statutorily eligible for adjustment of status 8 U.S.C. § 1252(a)(2)(D). We deny in part and dismiss in part the petition for review.
The IJ properly determined that Alamil-lo-Quinones was not eligible for adjustment of status because he lacked an approved visa petition. See id. § 1255(i). Alamillo-Quinones’ due process argument fails because he fails to show clear error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
We lack jurisdiction to consider Alamil-lo-Quinones’ request for cancellation of removal because he did not make that application before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.